DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 05/03/2022 is acknowledged. The amendment includes cancelation of claims 6, 15 while claims 1, 7-10, 16-19 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Mallela).Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9, 10-14 ,16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dornemann et al. (U.S. Pub. No. 2020/0241908 A1) in view of Oks et al. (U.S. Pub. No. 2006/0206544 A1), further in view of Mallela et al. (U.S. Pub. No. 2019/0220365 A1).
Regarding claim 1, Dornemann teaches a method for recovering database data, comprising: 
	live-mounting at least a portion of a backup asset onto a client device (Dornemann, Fig. 8, paragraph [0331], [0334]-[0337], performing live –mounting back VM backup copy).
	Dornemann does not explicitly disclose:  while remote access operations to the at least portion of the backup asset are being performed: identifying a first […] backup asset data file copy of the at least portion of the backup asset; and recovering the first […] backup asset data file copy onto the client device, while retaining a first remainder of the at least portion of the backup asset on a backup storage system.
Oks teaches: 
while remote access operations to the at least portion of the backup asset are being performed: identifying a first hot backup asset data file copy of the at least portion of the backup asset; and recovering the first hot backup asset data file copy onto the client device, while retaining a first remainder of the at least portion of the backup asset on a backup storage system (paragraph [0049], [0056], purging the corrupted data and replaces with uncorrupted data existent within the backup database from the most-recent occurrence of backup; only restored the corrupted pages from backup copy of database). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include while remote access operations to the at least portion of the backup asset are being performed: identifying a first hot backup asset data file copy of the at least portion of the backup asset; and recovering the first hot backup asset data file copy onto the client device, while retaining a first remainder of the at least portion of the backup asset on a backup storage system into live-mounting backup database of Dornemann.
Motivation to do so would be to include while remote access operations to the at least portion of the backup asset are being performed: identifying a first hot backup asset data file copy of the at least portion of the backup asset; and recovering the first hot backup asset data file copy onto the client device, while retaining a first remainder of the at least portion of the backup asset on a backup storage system to allow recovery portion of database.
Dornemann as modified by Oks do not explicitly disclose: said first backup is hot backup asset data file.
Mallela teaches: said first backup is hot backup asset data file (paragraph [0039], selecting to move data deemed by the backup controller to be frequently updated (hot) data to the backup media while keeping less frequently updated (cold) data resident in the original of the storage pool, noted, the frequently updated (hot) data is interpreted as hot backup asset data file).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include said first backup is hot backup asset data file into live-mounting backup database of Dornemann.
Motivation to do so would be to include said first backup is hot backup asset data file to provide practical data capacities with relatively fast data access capabilities (Mallela, paragraph [0012], line 2-3).
Dornemann as modified by Oks and Mallela further teach: 
wherein recovering the first hot backup asset data file copy onto the client device, comprises: issuing, to the backup storage system, a data file request comprising hot backup asset data file copy metadata associated with the first hot backup asset data file copy (Dornemann, Fig. 8, paragraph [0325], paragraph [0243], paragraph [0255], paragraph [0281], paragraph [0291], receiving the request to live-mount a VM backup copy, using hypervisor metadata copy when initially configuring target VM); 
receiving, from the backup storage system and in response to the data file request, a second hot backup asset data file copy, wherein the second hot backup asset data file copy is a replica of the first hot backup asset data file copy (Dornemann, paragraph [0180], generating auxiliary copy from the secondary copy, noted, the auxiliary copy is replica of secondary copy [interpreted as hot backup asset data file]) ;
storing the second hot backup asset data file copy on the client device (paragraph [0017], [0019], [0022], [0027], data is to be backed up by being stored on additional, different media; a plurality of separate data storage media are reserved as a backup pool by the local controller; directing data access operations to and from local storage media 134; if media 134 degradation was consistent or reliable from memory array, the local controllers could reactively and proactively move data between media 134, noted, local storage media 134 is interpreted as the second hot backup asset data file copy on the client device);
 disabling access of the first hot backup asset data file copy, stored on the backup storage system, by the backup asset file system (Mallela, paragraph [0027]-[0028], when the link is disabled, the media of reserved pool are maintained in an inactive state where the capacity of the respective media are not accessible); 
linking the backup asset file system to the second hot backup asset data file copy stored on the client device (Mallela, paragraph [0040], linking by the backup controller to the downstream port in the storage pool where data was previously stored); 
and enabling access of the second hot backup asset data file copy, stored on the client device, by the backup asset file system (Mallela, paragraph [0042], the backup media is removed from the downstream port of the storage pool to allow the new storage media to take over data access operations, noted, taking over data access operations is interpreted as enabling access of the second hot backup asset data file copy).
Regarding claim 2, Dornemann as modified by Oks and Mallela teach all claimed limitations as set forth in rejection of claim 1, further teach wherein live-mounting the at least portion of the backup asset onto the client device, comprises: creating a backup asset file system (Dornemann, paragraph [0151], creating of copy of a version of primary data at a particular point in time); mounting the backup asset file system within a client logical file system on the client device (Dornemann, Fig. 8, paragraph [0331], [0334]-[0337], performing live –mounting back VM backup copy); issuing, to the backup storage system, a live mount connection request comprising backup asset metadata associated with the backup asset (Fig. 8, Dornemann, paragraph [0325], paragraph [0243], paragraph [0255], paragraph [0281], paragraph [0291], receiving the request to live-mount a VM backup copy, using hypervisor metadata copy when initially configuring target VM); receiving, from the backup storage system and in response to the live mount connection request, a backup asset copy handle enabling access to the at least portion of the backup asset; and associating the backup asset copy handle with the backup asset file system (Dornemann, paragraph [0325], paragraph [0243], paragraph [0255], paragraph [0281], paragraph [0291], Fig. 8, [0327], paragraph [0331], [0334]-[0337], receiving the request to live-mount a VM backup copy, using hypervisor metadata copy when initially configuring target VM; determining is made at least in part based on network topology of system and/or resource availability relative to the target VM host, determining a suitable VSA and a suitable media agent to assign to live-mount operation; instructing VSA and media agent that VM backup copy is to be live-mounted using cross-hypervisor live-mount feature, noted, the decision making based on network topology and/or resource availability for instructing media agent selecting VM backup copy to be live-mounted; performing live –mounting back VM backup copy, which read on receiving, from the backup storage system and in response to the live mount connection request, a backup asset copy handle enabling access to the at least portion of the backup asset; and associating the backup asset copy handle with the backup asset file system as claimed). 
Regarding claim 3, Dornemann as modified by Oks and Mallela teach all claimed limitations as set forth in rejection of claim 2, further teach prior to creating the backup asset file system: obtaining, from a user program executing on the client device, an access request to the at least portion of the backup asset, wherein the access request comprises the backup asset metadata (Fig. 8, Dornemann, paragraph [0325], paragraph [0243], paragraph [0255], paragraph [0281], paragraph [0340], paragraph [0291], receiving the request to live-mount a VM backup copy, using hypervisor metadata copy when initially configuring target VM; issuing a read request for a data block); and after associating the backup asset copy handle with the backup asset file system: providing a backup asset file system handle to the user program in response to the access request, wherein the backup asset file system handle is obtained from mounting the backup asset file system (paragraph [0341]-[0045], media agent retrieving data accordingly then transmit the data block to the requesting target VM). 
Regarding claim 4, Dornemann as modified by Oks and Mallela teach all claimed limitations as set forth in rejection of claim 3, further teach wherein the access request and the live mount connection request both further comprise backup asset selection criteria for defining the at least portion of the backup asset sought to be accessed (Oks, [0055]-[0056], the selection criteria based on determination whether the corrupted page is a boot page/ file header page or not, the restoring of such page will be performed accordingly). 
Regarding claim 5, Dornemann as modified by Oks and Mallela teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the remote operations is facilitated using a distributed file system protocol (Dornemann, paragraph [0087], [0131], distributed and may deployed from a remote location or its functions approximately by a remote process that performs some or all of the functions of data agent). 
Regarding claim 7, Dornemann as modified by Oks and Mallela teach all claimed limitations as set forth in rejection of claim 1, further teach wherein recovering the first hot backup asset data file onto the client device, further comprises: prior to enabling access of the second hot backup asset data file copy stored on the client device: receiving, from the backup storage system and in response to the data file request, a redo log copy comprising changes to the first hot backup asset data file copy performed through the remote access operations; and applying the redo log copy to the second hot backup asset data file copy to recover the second hot backup asset data file copy to a current point-in-time (Oks, paragraph [0049], illustrating the concept of applying transaction log to recover data to the most-recent occurrence). 
Regarding claim 9, Dornemann as modified by Oks and Mallela teach all claimed limitations as set forth in rejection of claim 1, further teach while local access operations to the second hot backup asset data file copy, and remote access operations to the first remainder of the at least portion of the backup asset, are being performed: identifying a third hot backup asset data file of the at least portion of the backup asset; and recovering the third hot backup asset data file onto the client device, while retaining a second remainder of the at least portion of the backup asset on the backup storage system (Oks, paragraph [0049], [0056], purging the corrupted data and replaces with uncorrupted data existent within the backup database from the most-recent occurrence of backup; only restored the corrupted pages from backup copy of database; in conjunction with hot backup asset for quicker access and one of multiple failover sites as taught by Mallela, it teaches as claimed). 
As per claims 10-14, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 1-5 respectively and are similarly rejected.
As per claim 16, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 7 and is similarly rejected.
As per claim 18, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 9 and is similarly rejected.
As per claim 19, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
Regarding claim 20, Dornemann as modified by Oks and Mallela teach all claimed limitations as set forth in rejection of claim 19, further teach wherein the backup asset is a database (Oks, Fig. 4 illustrates the backed up databases).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dornemann et al. (U.S. Pub. No. 2020/0241908 A1) in view of Oks et al. (U.S. Pub. No. 2006/0206544 A1) and Mallela et al. (U.S. Pub. No. 2019/0220365 A1), further in view of Wang (U.S. Pub. No. 2013/0346709 A1).
Regarding claim 8, Dornemann as modified by Oks and Mallela teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the first hot backup asset data file copy comprises deduplicated content (Dornemann, paragraph [0151], backup copies can be stored in a format in which the data is deduplicated) but do not explicitly teach wherein the second hot backup asset data file copy comprises undeduplicated content. 
Wang teaches: wherein the second hot backup asset data file copy comprises undeduplicated content (paragraph [0029], returning un-deduplicated data during restore).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the second hot backup asset data file copy comprises undeduplicated content into live-mounting backup database of Dornemann.
Motivation to do so would be to include wherein the second hot backup asset data file copy comprises undeduplicated content for instant recovery (Wang, paragraph [0016], line 5).
As per claim 17, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 8 and is similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168